NEY        GENERAL
                    cm    TEXAS




Honorable D. C. Greer                Opinion No. C-109
State Highway Engineer
Texas Hi way Department              Re:   Appointment of offi-
Austin 1&"
         , Texas                           clal court reporter
                                           under the facts sub-
Dear Mr. Greer:                            mitted.
      Your request for an opinion reads as follows:
           "During the course of highway rights
      of way acqulsltion It octiaslonallybecomes
      necessary, where negotiations are unsuccess-
      ful, to exercise the right of eminent domain
      with some acquisitions attaining civil suit
      status. .Often times, where testimony is to
      be'taken, the service of an ~official court
      reporter is not available and arrangements
      are made for testimony to be taken by a steno-
      grapher or reporter specifically employed.
           "Listed are five questions pertinent to
      the use'of a stenographer or reporter where
      the service of an official court reporter Is
      not available. It is requested that an opin-
      ion be rendered doncernlng the status of the
      stenographer or reporter so employed, and the
      payment of such services.
           "1. In a civil suit where testimony is
      to be taken in the absence of an official
      court reporter, does the stenographer or re-
      porter employed by either party become an of-
      ficial court reporter through appointment by
      the Judge?
            “2 . If the answer to No. 1 is in the af-
       firmative, are the fees charged for the ser-
       vices so rendered governed by Articles 2324
       and 2327?
            "3. If the answer to No. 1 Is In the
       negative, who sets the compensation?


                             -538-
Hon. D. C. Greer, page 2 (C-109)


             “4. Could the State as a party to the
        suit request an official court reporter to
        take testimony under Article '2327, R.'C.S.and
        set per diem rate and allow additional re-
        imbursement for meals and travel?
             !I
              r   Is there any other provisions of the
        law whz&by the State of Texas ma do the same
        thing as related in q?z~estion
                                     No. .fl
                                          ?"
        Articles 2327 and 2327d, Vernon's Civil Statutes, pro-
vide:
        Art. 2327:
             "When'either party to a civil case pending
        in the county court or county court at lati'ap-
        pllestherefor, the judge thereof shall appoint
        a competent stenographer, if one be present, to
        report the oral testimony given'in such 6ase.
        Such stenographer shall take the oath ~requlred
        of official court reporters; and 'shall receive
        not less than five dollars 'per day, to be taxed
        and collected as coats. Insuch cases the pro-
        visions of this title with respect'to the pre-
        paration of the'statement of facts, the time to
        be allowed therefor, and'for the presentation
        to the opposite party, and the approving and
        filing thereof by the ~court, shall apply to all
        statements of facts In civil cases tried In said
        courts~,and all provisions of law governing
        statement of facts and bills of exception to be
        filed in district courts and the use of same'on
        appeal; shall apply to civil cases tried In said
        courts."
        Art. 2327d:
             "For the purpose of preserving a record of
        all hearings had before the County Judge of the
        counties of Texas, for the information of the
        Court and parties that may be interested therein,
        the Judge of the County Courts of Texas may ap-
        point an official shorthand reporter for such
        Court who shall be well skilled in his profee-
        sion, shall be a sworn officer of the Court, and
        shall hold office at the pleasure of the County
        Judge, and all provisions of the Civil Statutes


                              -539-
Hon. D. C. Greer, page 3 (C-109)


       of the State of Texas relating to the appoint-
       ment of stenographers 'for District Courts
       shall apply, in so far as applicable to the
       official shorthand reporter herein authorized
       to be appointed by the County Judge of the
       County.Courts of Texas, and such shorthand
       reporter shall receive a salar not to exceed
       Twelve Hundred Dollars ($1,2007 annually to be
       paid in equal monthly installments out of the
       County Treasury of the various counties upon
       order of the Commissioners Court. Provided,
       that in counties having a populationof not
       less thanfive hundred thousand (500,000) ln-
       habitants, ackording to the 'last preceding
       Federal 'Census,or any future Federal 'Census,
       there may be paid to the official shorthand
       reporter~for the County Court 'of such'couqty a
       salary to be fixed by the County Judge and ap-
       proved by the Commissioners Court not to ex-
       ceed Five,Thouaand, Five Hundred Dollars '($5,500)
       per annum, payable in equal monthly installments,
       in addition to compensation for transcript fees
       as provided by law, suoh salary to be paid out
       of the Officer's~Salary Fund of such county."
       The appointment of official court reporters is govern-
ed by the provisions of'Articles 2327 and 2327d, Vernon's
Civil Statutes. Otto 0. Wren; 184,s.~. 350 (Tex.Clv.App.
1916);.Rice v. Roberts, '177 3.W. '149 (Tex.Clv.App. 1915, error
dism.); Wichita County 'v. Griffin, 28kS.W.2d 253.(Tex.Civ;
AP   1955, error're
23~.(Tex~Civ~App~ 1;;3n:r.e.); Wright v. Peurifoy, 260 S.W.2d

       Whenever either party to a civil case pending~in the
County Court shall apply therefor the Judge of the Court shall
appoint a competent stenographer to report the oral testimony
given in such case. Article 2327, V.C.S ; Otto v. Wren, aupra,
and Rice v. Roberta, supra.
       The Judge of the County Court is also authorized to ap-
point an official court reporter for such Court pursuant to
the provisions of Article 2327d, V.C.S   In our opinion, an
official court reporter may be appointed pursuant to the pro-
visions of either Article 2327 or 2327d.
       The compensation (in addition to his salary or.per diem)
of such court reporter la governed by the provisions of Arti-
cle 2324, V.C.S., which provides in part:


                             -540-
Hon. D. C. Greer, page 4 (C-109)


            "When any party to any auft reported
       by any such reporter shall desire a.tran-
       script of the evidence In sald suit; said
       party may apply for same and the reporter
       shall make up such transcript and shall re-
       delve as compensation therefor'the sum of
       not more 'than thirty cents perone hundred
       worda'for the original thereof, and in addi-
       tion such reporter may make a reasonable
       charge, subject to the approval of the trial
       court if objection shall be made thereto,
       for postage and/or express charges paid;
       photostating, blue-printing or other repro-
       duction of exhibits; Indexing; and prepara-
       tion for filing and special blnding'of orlgl-
       nal exhibits. Provided furthpr, that in
       case any such reporter shall charge more than
       the fees herein allowed, whether by adcident
       or design, and shall refuse to make proper
       refund or correction of such charges, he
       shall be liable~to the person paying t,hesame
       a sum equal to four times the excess so paid."
       In view of the foregoing, we answer your questions as
follows:
       (1) The official court reporter of the County Court
or County Court at Law may be appointed pursuant to the pro-
vislona~of Article 2327d, or 2327, V.C.S. No other method
forfiroiiding for official court reporters in such courts
is prescribed by.Jaw.
       (2) and (3) The fees 'for the services rendered ~by
the offlclal court reporter are governed by the provisions of
Article 2324, V.C.S.
       (4) The State cannot allow additional reimbursement
for meals and travel to an official court reporter.
       (5) mere are no other provisions whereby the State
may provide for additional reimbursement for meals and travel.

                          SUMMARY
            The appointment of official court
       reporters in County Courts and County
       Courts at Law la governed by:the'pra:
       vlsione of Articles 2327d and 2327,

                             -541-
Hon. D. C. Greer, page 5 (C-log)


      Vernon's Civil Statutes. The compensa-
      tion of official court reporters Is pro-
      vided for'by the provisions of Article
      2324, Vernon's Civil Statutes. The State
      cannot allow additional reimbursement for
      meals and travel.

                              Yours very truly,
                              WAGGONER CARR
                              Attorney General




JR:wb:ms
APPROVED:
OPINION COMMITTEE
W: Vi Geppert, Chairman
T. B. Wright
William Osborne
Edward R. Moffett
Roger Tyler
APPROVED FOR THE ATTORNEY GENEXAL
By: Stanton Stone




                            -542-